     Case 5:18-cv-01125-SP Document 197 Filed 01/16/20 Page 1 of 6 Page ID #:5736




 1   Rachel Steinback, SBN 310700                   Carol A. Sobel, SBN 84483
     Law Office of Rachel Steinback                 Monique A. Alarcon, SBN 311650
 2   3435 Wilshire Blvd, Suite 2910                 LAW OFFICE OF CAROL SOBEL
 3   Los Angeles, CA 90010                          725 Arizona Avenue, Suite 300
     (t) 213-537-5370                               Santa Monica, CA 90401
 4
     (f) 213-232-4003                               (t) 310-393-3055
 5   (e) steinbacklaw@gmail.com                     (e) carolsobel@aol.com
 6                                                  (e) monique.alarcon8@gmail.com
     Attorneys for Plaintiffs.
 7
 8   [Additional Counsel on Following Page]
 9                     UNITED STATES DISTRICT COURT
10                FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     OMAR ARNOLDO RIVERA                           Case No. 5:18-cv-01125-SP
12   MARTINEZ; ISAAC ANTONIO
     LOPEZ CASTILLO; JOSUE
13   VLADIMIR CORTEZ DIAZ; JOSUE
     MATEO LEMUS CAMPOS;
14   MARVIN JOSUE GRANDE                           PLAINTIFFS’ PROPOSED VOIR
15   RODRIGUEZ; ALEXANDER                          DIRE
     ANTONIO BURGOS MEJIA; LUIS
16   PEÑA GARCIA; JULIO CESAR
     BARAHONA CORNEJO, as                          Pretrial Conference
17   individuals,                                  Date:      January 21, 2020
                                                   Time:      10:00 a.m.
18                   Plaintiffs,
                                                   Trial date: February 3, 2020
19   v.                                            Time:       9:00 a.m.
20   THE GEO GROUP, Inc., a Florida                Magistrate
     corporation; the CITY OF                      Judge:     Honorable Sheri Pym
21   ADELANTO, a municipal entity; GEO
     LIEUTENANT DURAN, sued in her
22   individual capacity; GEO
     LIEUTENANT DIAZ, sued in her
23   individual capacity; GEO
     SERGEANT CAMPOS, sued in his
24   individual capacity; SARAH JONES,
25   sued in her individual capacity; THE
     UNITED STATES OF AMERICA;
26   and DOES 1-10, individuals,
27                   Defendants.
28



                                               1
                                 PLAINTIFFS’ PROPOSED VOIR DIRE
     Case 5:18-cv-01125-SP Document 197 Filed 01/16/20 Page 2 of 6 Page ID #:5737




 1   Catherine Sweetser, SBN 271142
     Kristina A. Harootun, SBN 308718
 2   SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
 3   11543 W. Olympic Boulevard
     Los Angeles, CA 90064
 4
     (t) 310-396-0731
 5   (f) 310-399-7040
 6   (e) csweetser@sshhlaw.com
     (e) kharootun@sshhlaw.com
 7
 8   Colleen Flynn, SBN 234281
     LAW OFFICE OF COLLEEN FLYNN
 9   3435 Wilshire Boulevard, Suite 2910
10   Los Angeles, CA 90010
     (t) 213-252-9444
11
     (f) 213-252-0091
12   (e) cflynn@yahoo.com
13
     Matthew Strugar, SBN 232951
14   LAW OFFICE OF MATTHEW STRUGAR
15   3435 Wilshire Boulevard, Suite 2910
     Los Angeles, CA 90010
16
     (t) 323-696-2299
17   (e) matthew@matthewstrugar.com
18
19
20
21
22
23
24
25
26
27
28



                                           2
                            PLAINTIFFS’ PROPOSED VOIR DIRE
     Case 5:18-cv-01125-SP Document 197 Filed 01/16/20 Page 3 of 6 Page ID #:5738




 1   TO THE HONORABLE COURT AND TO ALL PARTIES AND THEIR
 2   ATTORNEYS OF RECORD:
 3                 PLAINTIFFS hereby submit the following proposed voir dire questions,
 4   to be asking in addition to the standard questions and the juror questionnaire:
 5
 6            1.      The Plaintiffs in this case came here from El Salvador and from
 7   Honduras. Have you ever had a negative experience with people who have come
 8   here from Central America? If so, please explain. How do you think that will affect
 9   you, given that this lawsuit is brought by immigrants from Central America?
10            2.      In this case, Plaintiffs came to the United States seeking asylum. Have
11   you worked with or do you know people who are asylum seekers? Have you ever
12   had a negative experience with people who have come to the United States seeking
13   asylum? If so, please explain. How do you think that will affect you, given who
14   Plaintiffs are?1
15            3.      Some people think that our immigration laws are too lenient and that
16   we should have stricter immigration laws. Can I hear from each one of you about
17   whether you agree or not?
18            4.      In this case, Plaintiffs were civil detainees at a private immigration
19   detention center. Do you know the difference between civil detainees and criminal
20   detainees?
21            5.      Do you believe that persons who are detained should have any
22   constitutional rights?
23            6.      Do you believe that non-citizens should be protected by the rights
24   guaranteed to Americans under the United States Constitution?
25            7.      Do you think non-citizens should be able to bring lawsuits in courts in
26   the United States for the violations of constitutional rights?
27
28
     1
         To be given pending the Court’s ruling on Defendants’ Motion in Limine No. 2.
                                                      1
                                    PLAINTIFFS’ PROPOSED VOIR DIRE
     Case 5:18-cv-01125-SP Document 197 Filed 01/16/20 Page 4 of 6 Page ID #:5739




 1         8.     In this case, you will hear that Defendants Jane Diaz and Giovanni
 2   Campos were private detention officers. Everything else being equal, would you be
 3   more likely to believe a detention officer’s testimony than the testimony of a
 4   detainee?
 5         9.     Do you think that a detention officer is capable of testifying falsely
 6   under oath to support a fellow officer?
 7         10.    Have you ever been a victim of a crime? If so, what was the crime?
 8   Did you have a positive or negative impression of law enforcement as a result?
 9   Could you set that experience aside and be fair to both sides?
10         11.    Have any of your close family members or friends ever been a victim
11   of a crime? If so, what was the crime? Did you have a positive or negative
12   impression of law enforcement as a result? Could you set that experience aside and
13   be fair to both sides?
14         12.    Are you or any of your family members or close friends current or
15   former detention officers, law enforcement officers, or corrections officers?
16         13.    Are you or any of your family members or close friends current or
17   former service members in any division or branch of our military? If yes, what
18   agency and what type of job?
19         14.    Have you ever worked in a jail, prison, or detention center? If so,
20   when, where, and in what capacity?
21         15.    Have any of your family members or close friends ever worked in a
22   jail, prison, or detention center? If so, when, where, and in what capacity?
23         16.    Have you ever thought about working in law enforcement?
24         17.    Have you ever attended any sort of law enforcement training?
25         18.    Have you ever worked for a federal, state, or local government
26   agency? If so, when, where, and in what capacity?
27
28

                                               2
                               PLAINTIFFS’ PROPOSED VOIR DIRE
     Case 5:18-cv-01125-SP Document 197 Filed 01/16/20 Page 5 of 6 Page ID #:5740




 1           19.   Have any of your family members or close friends ever worked for a
 2   federal, state, or local government agency? If so, when, where, and in what
 3   capacity?
 4           20.   Have you ever worked in the medical field? If so, please tell us about
 5   that work.
 6           21.   Have your family members or close friends ever worked in the
 7   medical field? If so, please explain your relationship to them and tell us about their
 8   work.
 9           22.   How would you consider the testimony of a physician, doctor, or a
10   nurse as compared to the testimony of any other witness? The same? More
11   credible?
12           23.   This is a lawsuit brought by Central American immigrants against a
13   private corporation called The GEO Group, Inc. and its employee detention
14   officers. Do you disagree with the idea that immigrants who believe they have
15   been treated illegally should have the right to bring a lawsuit for damages against
16   the people or corporation they claim harmed them?
17           24.   Do you disagree with the idea that our society should hold detention
18   officers liable in court when they violate people’s rights?
19           25.   Do you disagree with the idea that detention officers or the entity they
20   work for should pay money damages when they violate people’s rights?
21           26.   Do you think there are too many lawsuits? If yes, why? Can you give
22   an example of a lawsuit that you think was important to bring?
23           27.   Do you believe that a person should not be able to receive
24   compensation for their emotional injuries if there is no objective way to prove or
25   disprove those injuries? Why or why not?
26           28.   Plaintiffs are asking for different kinds of damages in this case,
27   including damages for emotional distress. Some people have a problem with the
28

                                                3
                                PLAINTIFFS’ PROPOSED VOIR DIRE
     Case 5:18-cv-01125-SP Document 197 Filed 01/16/20 Page 6 of 6 Page ID #:5741




 1   idea of recovering damages for emotional distress caused by someone else. Can I
 2   hear from each one of you about how you feel about this concept?
 3         29.    The Plaintiffs have to prove the case by a preponderance of the
 4   evidence. What that means is Plaintiffs will have to prove that their claims are
 5   more probably true than not true. Do you believe that burden should be heavier?
 6         30.    What newspapers and magazines do you regularly read?
 7         31.    What websites or blogs do you regularly visit?
 8         32.    What news programs do you regularly watch or listen to?
 9         33.    Have you ever been involved in a political group or political activity?
10   If so, when and in what capacity?
11
12   Dated: January 16, 2020               LAW OFFICE OF RACHEL STEINBACK
13                                         LAW OFFICES OF CAROL A SOBEL
                                           SCHONBRUN SEPLOW HARRIS
14                                         & HOFFMAN LLP
                                           LAW OFFICE OF COLLEEN FLYNN
15
                                           LAW OFFICE OF MATTHEW STRUGAR
16
                                           By: /s/ Rachel Steinback
17                                                Attorneys for Plaintiffs.
18
19
20
21
22
23
24
25
26
27
28

                                               4
                               PLAINTIFFS’ PROPOSED VOIR DIRE
